Order of disposition, Family Court, New York County (Mary Bednar, J.), entered on or about October 21, 1996, which adjudicated appellant a juvenile delinquent, following a fact-finding determination that he committed acts which, if committed by an adult, would constitute the crimes of attempted robbery in the second degree and attempted assault in the third degree, and placed him with the Division for Youth for 18 months, unanimously affirmed, without costs.
The fact-finding determination was based on legally sufficient evidence and was not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490). Credibility issues were properly placed before the trier of fact and we find no reason to disturb its findings.
The court’s dispositional decision was properly made in all respects. Appellant’s claims that the court made a premature and arbitrary decision are based on speculation as to the court’s thought processes and are unsupported by the record.
Appellant’s remaining contentions are without merit. Concur—Sullivan, J. P., Milonas, Williams and Tom, JJ.